NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT



NATHAN HERRING,                    )
                                   )
            Appellant,             )
                                   )
v.                                 )               Case No. 2D18-4100
                                   )
ALFRED O. BONATI, M.D., GULF COAST )
ORTHOPEDIC CENTER-ALFRED O.        )
BONATI, M.D., P.A.; MEDICAL        )
DEVELOPMENT CORPORATION OF         )
PASCO COUNTY d/b/a THE BONATI      )
INSTITUTE; AMERICAN MEDICAL CARE, )
INC.; and MAUREEN D'ERRICO,        )
                                   )
            Appellees.             )
___________________________________)

Opinion filed March 27, 2019.

Appeal from the Circuit Court for Pasco
County; Kimberly Sharpe Byrd, Judge.

Randall O. Reder of Randall O. Reder,
P.A., Tampa, for Appellant.

Samuel J. Heller of Heller Law, PLLC, St.
Petersburg, for Appellee Alfred O. Bonati,
M.D., Gulf Coast Orthopedic Center-Alfred
O. Bonati, M.D., P.A.

No appearance for remaining Appellees.
PER CURIAM.

           Affirmed.




SILBERMAN, KELLY, and VILLANTI, JJ., Concur.




                                    -2-